UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4965
HARRY ANTHONY SPAIN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Matthew J. Perry, Jr., Senior District Judge.
                             (CR-00-306)

                      Submitted: May 28, 2002

                      Decided: June 18, 2002

      Before WILKINS and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William R. Eleazer, ELEAZER LAW FIRM, Chapin, South Carolina,
for Appellant. Marshall Prince, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SPAIN
                              OPINION

PER CURIAM:

   Harry Anthony Spain appeals his conviction and 100-month sen-
tence for being a felon in possession of a firearm, in violation of 18
U.S.C.A. §§ 924(a)(2), (e) (West 2000). Spain noted a timely appeal
and his counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), asserting there are no meritorious issues for appeal.
Spain was informed of his right to file a pro se supplemental brief but
has not done so.

   Spain contends the district court erred in denying his motion for a
mistrial after a Government witness testified concerning Spain’s oral
confession. The Government had not given Spain notice of the con-
fession pursuant to Fed. R. Crim. P. 16. We review for abuse of dis-
cretion. United States v. Dorlouis, 107 F.3d 248, 257 (4th Cir. 1997).
We find no such abuse of discretion. Because Spain’s own counsel
elicited the information about Spain’s admissions on cross-
examination, it does not appear that the notice requirement was vio-
lated. Even if we assume a violation of the rule, in order for a court’s
denial of a motion for a mistrial to amount to abuse of discretion, the
defendant must show prejudice. United States v. West, 877 F.2d 281,
287-88 (4th Cir. 1985). In light of the overwhelming evidence against
Spain, we conclude he was not prejudiced. Accordingly, Spain’s
claim that the district court should have granted a mistrial is without
merit.

   Spain also contends the district court improperly applied a four-
level enhancement pursuant to U.S. Sentencing Guidelines Manual
§ 2K2.1(b)(5) (2000). The government must prove by a preponder-
ance of the evidence facts that establish that the defendant used a fire-
arm and that such use was in connection with another felony offense.
We review the district court’s findings of fact for clear error. United
States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001); see also United
States v. Nale, 101 F.3d 1000, 1004 & n.3 (4th Cir. 1996). We find
the district court did not clearly err. See USSG § 2K2.1, comment.
(n.7).*

  *The state of South Carolina charged Spain with Criminal Domestic
Violence of a High and Aggravated Nature and Pointing and Presenting
                        UNITED STATES v. SPAIN                         3
   In accordance with Anders, we have reviewed the record and find
no meritorious issues. Accordingly, we affirm Spain’s conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED

a Firearm. The offense of Pointing or Presenting a Firearm is a felony
punishable by five years’ imprisonment. See S.C. Code Ann. § 16-23-
410 (Law. Co-op. Supp. 2001). Under the guidelines, the enhancement
is applicable even though the state charges were ultimately withdrawn.